ACCEPTED
                                                                                                          12-14-00014-CV
                                                                                               TWELFTH COURT OF APPEALS
                                                                                                           TYLER, TEXAS
                                                                                                     1/22/2015 9:14:48 AM
                                                                                                             CATHY LUSK
                                                                                                                   CLERK




                                                                                         FILED IN
                                                                                 12th COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                 1/22/2015 9:14:48 AM
Russell G. Thornton                                                                   CATHY      S. LUSK
                                                                                        rthornton@trtblaw.com
  214.954.2217                                                                              Clerk

                                               January 22, 2015

Ms. Lois Rogers                                                                           VIA E-FILE
Smith County District Clerk
Smith County Courthouse
100 N. Broadway, Room 204
Tyler, Texas 75702

            Re:       Cause No. 13-0984-A
                      Jody Delaune, et al vs. East Texas Medical Center EMS, et al
                      Our File No. 2070/13249

Dear Ms. Rogers:

        My law firm represents East Texas Medical Center d/b/a East Texas Medical Center
Emergency Medical Services in the above-referenced matter. We are appealing the Court’s Final
Judgment to the Twelfth Court of Appeals in Tyler. A Notice of Appeal has been filed with the
trial court and the court of appeals.

      This letter is to ask you to please prepare and file with the Twelfth District Court of
Appeals the following pleadings and/or filings and all attachments thereto:

            1.        Plaintiffs’ Original Petition (filed on or about April 15, 2013);
            2.        Defendants Linda Moore and Lindy Spurgers’ Original Answer (filed on or about
                      June 10, 2013);
            3.        Defendant East Texas Medical Center d/b/a East Texas Medical Center
                      Emergency Medical Services’ Original Answer (filed on or about June 10, 2013);
            4.        Plaintiffs’ First Amended Petition (filed on or about June 13, 2013);
            5.        Plaintiffs’ Second Amended Petition (filed on or about September 19, 2013);
            6.        Defendants’ Traditional and No Evidence Motions for Summary Judgment with
                      included exhibits (filed on or about June 9, 2014);
            7.        Plaintiffs’ Response to Defendants’ Traditional and No Evidence Motions for
                      Summary Judgment with included exhibits (filed on or about July 14, 2014);




Document #222304
January 22, 2015
Page 2


            8.     Defendant East Texas Medical Center d/b/a East Texas Medical Center
                   Emergency Medical Services’ First Amended Original Answer (filed on or about
                   July 18, 2014);
            9.     Defendants Linda Moore and Lindy Spurgers’ First Amended Original Answer
                   (filed on or about July 18, 2014);
            10.    Defendants’ Reply to Plaintiffs’ Response to Defendants’ Traditional and No
                   Evidence Motions for Summary Judgment (filed on or about July 18, 2014);
            11.    Order on Defendants’ Traditional and No Evidence Motions for Summary
                   Judgment (entered on or about July 29, 2014);
            12.    Defendant East Texas Medical Center d/b/a East Texas Medical Center
                   Emergency Medical Services’ Second Amended Original Answer (filed on or
                   about October 6, 2014);
            13.    Charge of Court completed by jury (entered on or about November 24, 2014);
            14.    Plaintiffs’ Motion for Judgment on the Verdict (filed on or about
                   November 26, 2014);
            15.    Plaintiffs’ First Amended Motion for Judgment on the Verdict with included
                   exhibits (filed on or about December 2, 2014);
            16.    Defendant East Texas Medical Center d/b/a East Texas Medical Center
                   Emergency Medical Services’ Response to Plaintiffs’ First Amended Motion for
                   Judgment on the Verdict and Motion for Judgment Non Obstante Veredicto with
                   included exhibits (filed on or about December 16, 2014);
            17.    Final Judgment (entered on or about December 23, 2014), and;
            18.    Plaintiffs’ Response to Defendant’s Response to Plaintiffs’ First Amended
                   Motion for Judgment on the Verdict and Motion for Judgment Non Obstante
                   Veredicto with included exhibits (filed on or about December 31, 2014).

        Please let me know the cost of copying the Clerk’s Record, and I will provide a check for
costs. We also request that a copy of the Clerk’s Record be sent to our office via our
FedEx Account No. 2183-2228-0. Thank you for your attention to this matter. Please feel free
to contact me with any questions you may have.

       Thank you for your assistance in this matter. Please contact me at 214-954-2217 with
any questions you may have.

                                                      Very truly yours,

                                                      /s/Russell G. Thornton
                                                      Russell G. Thornton
RGT:blm

Cc:         Mr. Ryan Krebs, M.D., J.D. (via E-Serve/E-Mail & CMRRR)
            Clerk of the 12th Court of Appeals (via E-File)




Document #222304